                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00215-RJC-DSC


 TERRIE SANDERS ET AL,                            )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )
                                                  )                     ORDER
 DUKE ENERGY CAROLINAS LLC,                       )
 FORMERLY DUKE ENERGY                             )
 CORPORATION,                                     )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on “Duke Energy Carolinas, LLC’s Motion to

Dismiss Plaintiffs’ Second Amended Complaint,” Doc. 8, filed June 17, 2020 and the parties’

briefs and exhibits. Docs. 9, 12, and 13. In Plaintiffs’ response to Defendant’s “Memorandum of

Law in Support of its Motion to Dismiss Plaintiffs’ Second Amended Complaint,” Plaintiffs

request leave to amend their Complaint to allege that the Federal Power Act and the Federal Energy

Regulatory Commission License define the applicable standard of care. See Doc. # 12 at pp. 20-

21. For the reasons set forth therein, Plaintiffs’ request for leave to amend their Complaint will be

granted.


       The Fourth Circuit has held that leave to amend a pleading should be granted unless (1)

“the amendment would be prejudicial to the opposing party,” (2) “the moving party has acted in

bad faith,” or (3) “the amendment would be futile.” Equal Rights Ctr. V. Niles Bolton Assocs.,

602 F.3d 597, 603 (4th Cir. 2010).    Defendant opposes Plaintiffs’ request for leave to amend the

Complaint, arguing that such amendment would be futile. The Court disagrees.



      Case 3:20-cv-00215-RJC-DSC Document 14 Filed 10/14/20 Page 1 of 2
       Plaintiffs’ request for leave to amend their Complaint to allege that the FPA and FERC

License define the applicable standard of care is GRANTED. Plaintiffs shall file their Amended

Complaint within five days of this Order.


       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F.3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F.Supp.2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).


       IT IS THEREFORE FURTHER ORDERED that “Duke Energy Carolinas, LLC’s

Motion to Dismiss Plaintiff’s Second Amended Complaint,” Doc. 8, is administratively DENIED

as moot without prejudice.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.

                                      Signed: October 14, 2020




      Case 3:20-cv-00215-RJC-DSC Document 14 Filed 10/14/20 Page 2 of 2
